                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


DANIEL HAMMOND                                                       CIVIL ACTION NO.

VERSUS

TIMOTHY STEARS AND                                                   19-682-SDD-EWD
ALLSTATE PROPERTY AND
CASUALTY INSURANCE
COMPANY

                                     NOTICE AND ORDER

         This is a civil action involving claims for damages based upon the injuries allegedly

sustained by Daniel Hammond (“Plaintiff”) on January 8, 2018 in East Baton Rouge Parish when

Plaintiff’s Freightliner collided with the truck driven by Defendant Timothy Stears (“Stears”) (the

“Accident”). 1 Plaintiff alleges that the Accident was caused by the fault and negligence of Stears

in failing to operate his truck in a safe manner. 2 Plaintiff originally named Allstate Property and

Casualty Insurance Company (“Allstate”) as Stears’ automobile liability insurer. 3

         On or about January 4, 2019, Plaintiff filed his Petition for Damages (“Petition”) against

Stears and Allstate in the Nineteenth Judicial District Court for the Parish of East Baton Rouge

alleging that Defendants are liable to Plaintiff based on the foregoing allegations. 4 While the

matter was pending in state court, Plaintiff dismissed his claims against Stears and Allstate with

prejudice, and amended his Petition to assert claims against Protective Insurance Company

(“Protective”) and Progressive Security Insurance Company (“Progressive”). 5           In his First




1
  R. Doc. 1-1, ¶¶ 3-5.
2
  R. Doc. 1-1, ¶ 7.
3
  R. Doc. 1-1, ¶ 8.
4
  R. Doc. 1-1.
5
  R. Doc. 1-3; R. Doc. 1-4.
Supplemental Petition for Damages (“Amended Petition”), Plaintiff alleges that Protective “issued

an uninsured/under-insured insurance policy to Trim & Trim of Louisiana, the owner of the vehicle

Mr. Hammond was driving,” and that “Progressive issued an uninsured/under-insured insurance

policy to Mr. Hammond.” 6

         On October 4, 2019, Protective removed the matter to this Court asserting that this Court

has diversity jurisdiction under 28 U.S.C. § 1332. 7 However, as explained below, it is not clear

from the Notice of Removal that subject matter jurisdiction exists.

         The Joinder of Non-diverse Progressive

         Proper information regarding the citizenship of all parties is necessary to establish the

Court’s diversity jurisdiction, as well as to make the determination required under 28 U.S.C. §

1441 regarding whether the case was properly removed to this Court. The Notice of Removal

alleges that Plaintiff is a citizen of Louisiana and Protective is incorporated in, and has its principal

place of business in, Indiana, so these parties are diverse. 8 However, the Notice of Removal states

that Progressive is “a domestic insurance company with its place of incorporation and principal

place of business in the State of Louisiana.” 9 Protective asserts that “Defendants contend that

Progressive Security Insurance Company was fraudulently and/or improperly joined and,

therefore, it not a party to this petition for Removal.” 10 Protective contends that Progressive was

improperly named and joined in the lawsuit because:



6
  R. Doc. 1-4, p. 1, ¶¶ 11-12.
7
  R. Doc. 1, ¶ 13. Protective avers that Progressive has consented to removal (even though it is allegedly fraudulently
joined). R. Doc. 1, ¶ 5 and R. Doc. 1-6.
8
   R. Doc. 1, ¶¶ 8, 11. As Stears and Allstate were voluntarily dismissed from this proceeding with prejudice by
Plaintiff prior to removal, see R. Doc. 1-3, their citizenships need not be considered. See Johnson v. Winn-Dixie Mkt.
Place, #1559, No. 16-01561, 2016 WL 8716901, at *1 (W.D. La. Dec. 9, 2016) (“The citizenship of a defendant
voluntarily dismissed from the suit prior to the removal need not be considered in the diversity calculation since a case
becomes removable if the plaintiff voluntary dismisses its claims against a nondiverse defendant.”)
9
  R. Doc. 1, ¶ 12.
10
   R. Doc. 1, ¶¶ 5, 12.

                                                           2
                     Pursuant to LA R.S. 22:1295(c)(1)(i), ‘[T]he uninsured
                     motorist coverage on the vehicle in which the injured party
                     was an occupant is primary’ [citations omitted]. Therefore
                     the Protective Insurance Company uninsured/under-insured
                     motorists coverage is primary in the instant matter, with
                     uninsured/under-insured motorist coverage limits of
                     $1,000,000….As set forth more fully below, Plaintiff’s
                     alleged injuries and damages are grossly inadequate to
                     exhaust the $1,000,000 policy limits of the Protective
                     Insurance Company uninsured/under-insured motorists
                     policy issued to Trim & Trim of Louisiana, and, therefore,
                     will not infringe upon the uninsured/under-insured motorists
                     policy issued by Progressive Security Insurance Company to
                     Plaintiff. 11

Thus, Protective essentially argues that the citizenship of non-diverse Progressive should be

disregarded because it was improperly and/or fraudulently joined.

           Plaintiff’s Amended Petition, in turn, asserts:

                                                     12.
                     At the time of the accident described herein, defendant
                     Progressive issued an uninsured/under-insured insurance
                     policy to Mr. Hammond. Said policy makes Defendant
                     Progressive solidarily liable with Timothy Stears unto
                     petitioner as said policy inures to the benefit of petitioner as
                     a source of compensation for the injuries that she (sic)
                     sustained as a result of the above described accident. 12

Thus, Plaintiff has asserted claims against Progressive on the basis of Progressive’s policy.

Considering Protective’s position that complete diversity exists when the citizenship of

Progressive is not considered, Plaintiff will be ordered to file either a motion to remand addressing

the joinder of Progressive, or an Amended Complaint deleting all claims against Progressive if

Plaintiff agrees Progressive was improperly joined.




11
     R. Doc. 1, ¶ 5, citing Protective’s policy declarations page at R. Doc. 1-5.
12
     R. Doc. 1-4, p. 1, ¶ 12.

                                                              3
         Deficient Allegations as to the Amount in Controversy

         With respect to the amount in controversy, it is not clear from the Notice of Removal or

the Petition whether Plaintiff’s claims likely exceed $75,000, exclusive of interest and costs. 13

Plaintiff alleges that Stears’ vehicle came into Plaintiff’s lane of travel “striking the side of his

vehicle.” The original Petition alleges injuries to Plaintiff as follows:

                                                 6.
                  As a result of the above described incident, petitioner Daniel
                  Hammond, sustained severe personal injuries, including but not
                  limited to:
                  A. Physical pain and suffering (past, present, and future), limitations
                  and injuries;
                  B. Mental pain, suffering, and anguish (past, present, and future);
                  C. Medical expenses (past, present, and future);
                  D. Lost earnings and wages and benefits (past, present, and future);
                  E. Disability;
                  F. Loss of enjoyment of life. 14

In the Notice of Removal, Protective asserts that it obtained Plaintiff’s medical records, which

indicate that: Plaintiff received treatment for hip and left shoulder pain; an MRI of Plaintiff’s left

shoulder revealed, in pertinent part, “mild tendinosis,” no evidence of a torn rotator cuff, and a

“non-displaced tear of the posterior glenoid labrum…;” Plaintiff was referred to an orthopedist for

surgical labral tear repair; Plaintiff received an injection his shoulder and physical therapy; and

Plaintiff has incurred about $5,700 in medical expenses and is currently treating. 15 Protective

argues that Louisiana state courts have awarded damages exceeding $75,000 for similar injuries. 16

In addition to the foregoing medical records, Protective relies on Plaintiff’s boilerplate damage

allegations in the original Petition, the fact that Plaintiff has named two uninsured/underinsured


13
   See 28 U.S.C. §1332(a).
14
   R. Doc. 1-7, ¶ 6.
15
   R. Doc. 1, ¶¶ 17-18 citing Plaintiff’s medical records at R. Doc. 9 through R. Doc. 14.
16
   R. Doc. 1, ¶ 18.

                                                          4
insurers (in addition to originally naming Allstate as Stears’ automobile insurance carrier), and the

fact that Plaintiff failed to allege that his claims are for less than $75,000 as required by La. C.C.P.

893, as support for the assertion that it is entitled to removal. 17

         The foregoing does not provide enough information to determine if Plaintiff’s claims will

likely exceed $75,000, exclusive of interest and costs. First, while the cited medical records

provide some information regarding Plaintiff’s injuries, they do not establish that his injuries will

result in damages that meet the jurisdictional threshold, particularly considering the small amount

of documented medical expenses, the fact that some of the diagnoses reflect “mild” or “no”

injuries, and the conflicting information regarding surgery for the labral tear. Although Protective

cites to a medical record regarding a referral for a surgical labral tear repair in March 2018, 18

Protective also cites to a medical record after that date indicating that Plaintiff received an injection

and physical therapy. 19 It is not clear from the evidence submitted whether Plaintiff had surgery

for the labral tear and, if Plaintiff did not, given that the accident occurred almost two years ago,

that fact would militate against a finding that the amount in controversy is met. 20

         Furthermore, Plaintiff’s general allegations in the Petition of “severe personal injuries” and

“disability” and demands for general categories of damages (e.g., past, present, and future

“physical pain and suffering,” mental pain, anguish, and suffering, medical expenses, and loss of

enjoyment of life) are insufficient to establish the amount in controversy. “Courts have routinely

held that pleading general categories of damages, such as ‘pain and suffering, disability, lost


17
   R. Doc. 1, ¶¶ 14-16, 18.
18
   R. Doc. 1-11.
19
   R. Doc. 1-12.
20
   Plaintiff’s cases are distinguishable. In Maddox v. Bailey, 13-0564 (La. App. 1 Cir. 5/19/14); 146 So.3d 590, the
plaintiff presented evidence of ten months of pain, the inability to participate in family activities, and the exhaustion
of conservative treatment after which the plaintiff elected to undergo surgery following severe pain, all of which
evidence was tried to a jury and reviewed on appeal. Likewise, in Ryan v. Zurich American Ins. Co., 07-2312, (La.
07/01/08); 988 So.2d 214, the plaintiff actually underwent a procedure to repair a torn labrum and the case was tried
to a jury.

                                                           5
wages, loss of earning capacity, medical expenses, etc.,’ without any indication of the amount of

the damages sought, does not provide sufficient information for the removing defendant to meet

his burden of proving that the amount in controversy is satisfied under the ‘facially apparent’ test.”

Davis v. JK & T Wings, Inc., and cases cited therein. 21 Protective has also not offered any specific

information regarding whether Plaintiff lost any income, or evidence of any settlement demands

or discovery responses that would have bearing on the amount in controversy. Finally, while

Plaintiff’s failure to include an La. C.C.P. art 893 statement regarding damages may be

considered, 22 it is not determinative of whether the amount in controversy is met. 23 Based on the

foregoing and taken as a whole, it is not apparent from either the Notice of Removal or the Petition

whether Plaintiff’s claims are likely to exceed $75,000, exclusive of interest and costs.

           Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter. 24

         Accordingly,




21
   No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012).
22
   See, e.g., Demoulin v. Labor Smart, Inc., No. 17-115-SDD-RLB, 2017 WL 2471057, at *3 (M.D. La. May 19,
2017), report and recommendation approved, No. 17-115-SDD-RLB, 2017 WL 2468796 (M.D. La. June 7, 2017)
(“This Court has previously held that the ‘absence of such a statement in the Petition may be considered in determining
whether the amount in controversy is sufficient.’ Broussard v. Celebration Station Properties, Inc., No. 13-531, 2014
WL 1402144, at *4 (M.D. La. Apr. 10, 2014); see Weber v. Stevenson, No. 07-595, 2007 WL 4441261, at *4 (M.D.
La. Dec. 14, 2007) (‘[T]he court finds that the plaintiffs’ failure to follow La. C.C.P. art. 893(A)(1)’s mandate, while
entitled to some consideration, in and of itself is not determinative of the amount in controversy.’); see also Chambers
Med. Found. v. Chambers, No. 05-786, 2006 WL 1895479, at *2, n. 3 (W.D. La. Jan. 23, 2006) (failure to assert
whether the federal amount in controversy requirement is satisfied as required by article 893(A)(1) ‘creates a ‘strong
presumption’ in favor of jurisdiction’). Accordingly, the Court will give some weight to Plaintiff’s failure to follow
Article 893(a)(1)’s mandate but does not find that failure to be determinative of whether the amount in controversy is
satisfied.”)
23
   See Ford v. State Farm Mut. Auto. Ins. Co., No. 08-403, 2009 WL 790150, at *4 (M.D. La. Mar. 25, 2009) (“[A]ll
three U.S. District Courts in the State of Louisiana have recognized that the failure to include an Article 893 stipulation
alone is insufficient to establish that the jurisdictional minimum is in controversy.”), and, e.g., Weber, 2007 WL
4441261, *4 (Omission of an La. C.C.P. art. 893 statement is entitled to some consideration, but it is not, in and of
itself, determinative of the amount in controversy.)
24
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).

                                                            6
         IT IS HEREBY ORDERED that, on or before October 21, 2019, Defendant Protective

Insurance Company shall file a memorandum and supporting evidence concerning whether the

amount in controversy requirement of 28 U.S.C. § 1332 is met. 25

         IT IS FURTHER ORDERED that, on or before November 1, 2019, Plaintiff Daniel

Hammond shall address the citizenship issue of Defendant Progressive Security Insurance

Company by filing either: (1) a motion to remand addressing the alleged improper joinder of

Progressive or (2) an amended complaint deleting all claims against Progressive.

         IT IS FURTHER ORDERED that, on or before November 1, 2019, Plaintiff Daniel

Hammond shall address the amount in controversy issue by filing either: (1) a Notice stating that

Plaintiff does not dispute that Protective has established the jurisdictional requirements of 28

U.S.C. § 1332; or (2) a motion to remand. 26

         The case will be allowed to proceed if jurisdiction is adequately established.

         Signed in Baton Rouge, Louisiana, on October 9, 2019.



                                                      S
                                                      ERIN WILDER-DOOMES
                                                      UNITED STATES MAGISTRATE JUDGE




25
   While no motion to remand has been filed yet, 28 U.S.C. § 1447(c) provides for an award of just costs and expenses,
including actual attorney fees incurred as a result of removal if remand is granted. See Johnson v. Beale, No. CV 18-
961-BAJ-EWD, 2019WL 2150399, at *6 (M.D. La. Apr. 24, 2019), report and recommendation adopted, No. CV 18-
961-BAJ-EWD, 2019 WL 2144807 (M.D. La. May 16, 2019) (granting motion to remand and fees and costs under §
1447(c) where the Court had provided significant guidance as to the deficiencies in the evidence offered to support
amount in controversy but the defendant maintained that removal was proper).
26
   Only one motion to remand needs to be filed by Plaintiff addressing either or both issues, as appropriate.

                                                          7
